Citation Nr: 1529070	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a right ear disorder.

4.  Entitlement to an initial compensable disability rating for post-operative residuals, purulent pansinusitis, chronic polypoid from July 22, 2004 through May 3, 2007, an initial disability rating in excess of 10 percent from May 4, 2007 through September 4, 2007, and an initial disability rating in excess of 50 percent beginning September 5, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an October 2004 rating decision, the RO confirmed and continued a prior denial of entitlement to service connection for sinusitis.  The Veteran perfected an appeal of this decision; however, prior to reaching the Board, service connection for sinusitis was granted in a December 2006 rating decision, assigning a noncompensable (0 percent) disability rating, effective July 22, 2004.  The Veteran submitted additional evidence in June 2007.  The Board finds that although the Veteran did not express disagreement with the December 2006 rating decision, new and material evidence regarding the claimed disability was received within one year, and thus, that rating decision did not become final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2014); Bond v. Shinseki, 659 F.3d 1362 (2011).  Accordingly, the sinusitis claim is an initial rating claim with an appeals period beginning July 22, 2004. 

In a January 2008 rating decision, the RO denied entitlement to service connection for a right ear disorder, found that new and material evidence had not been presented sufficient to reopen a claim for entitlement to service connection for asthma, and increased the rating for sinusitis to 10 percent, effective May 4, 2007.

In a November 2013 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective September 5, 2013.  The Veteran has not expressed satisfaction with the higher rating. This issue thus remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for asthma and entitlement to service connection for a right ear disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Board denied the Veteran's claim for entitlement to service connection for bronchial asthma with bronchitis in a June 1990 final decision.

2.  The RO denied the Veteran's petition to reopen his claim for entitlement to service connection for bronchial asthma, to include as secondary to sinusitis, in a June 2001 rating decision; Veteran filed a timely notice of disagreement, and was provided with a statement of the case; he did not perfect the appeal of this issue and the June 2001 rating decision became final.

3.  Since the June 2001 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for asthma, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

4.  For the period from July 22, 2004 through May 3, 2007, sinusitis was not manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

5.  For the period from May 4, 2007 through September 4, 2007, sinusitis was not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

6.  Beginning September 5, 2007, the sinusitis has been manifested by near constant sinusitis with constant bilateral frontal headache and consistent post nasal drip with copious mucous production, headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  A June 1990 Board decision that denied service connection for bronchial asthma with bronchitis is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (a) (2014).

2. The June 2001 rating decision denying service connection for bronchial asthma, to include as secondary to sinusitis, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3. Because evidence received since June 2001 is new and material, the claim of service connection for bronchial asthma, to include as secondary to sinusitis is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

4.  For the period from July 22, 2004 through May 3, 2007, the criteria for a compensable disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2014).

5.  For the period from May 4, 2007 through September 4, 2007, the criteria for a disability rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2014).

6.  Beginning September 5, 2007, the criteria for a disability rating in excess of 50 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.97, Diagnostic Code 6510 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

With regard to the Veteran's petition to reopen his claim for entitlement to service connection for asthma, the Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the favorable decision herein, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his petition to reopen.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 


The Veteran's claim for an increased rating for sinusitis arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was provided with VA examinations in August 2006, July 2007, and September 2013.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence. Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board denied the Veteran's claim for entitlement to service connection for bronchial asthma with bronchitis in June 1990.  The Board concluded that bronchial asthma and bronchitis were not present during the Veteran's active military service, and that he did not bronchial asthma and bronchitis which were causally related to his active military service.

In a June 2001 rating decision, the RO determined that new and material evidence had not been presented in order to reopen the Veteran's claim for entitlement to service connection for bronchial asthma.  The RO noted that the Veteran claimed that his asthma was secondary to sinusitis, and that service connection was not in effect for sinusitis.  The Veteran filed a timely notice of disagreement with the decision, and was subsequently provided with a statement of the case.  However, he did not perfect his appeal and, as such, the June 2001 rating decision became final.

New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since the June 2001 decision, pertinent new evidence has been associated with the record, as follows.  A December 2004 letter from a private physician reflects his opinion that the evidence of record reflected factors that contributed to his asthma that were present during his service in the military.  A May 2007 letter from a VA physician reflects his opinion that the Veteran had asthma that dated back to his service in Korea.  In addition, the Veteran has claimed that his asthma is secondary to sinusitis.  Since the June 2001 decision, service connection has been granted for sinusitis.  The Board finds that this evidence is new because it was not before the adjudicator in June 2001.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied in June 2001. This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110. The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for asthma. Hence, the appeal to this extent is allowed.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran's sinusitis has been rated as noncompensable prior to May 3, 2007, 10 percent from May 3, 2007 through September 4, 2007, and 50 percent beginning September 5, 2007.  Sinusitis (maxillary, chronic) is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513. This disability, along with the sinus disabilities addressed in Diagnostic Codes 6510, 6511, 6512, and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).

Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

Entitlement to a compensable disability rating for the period from July 22, 2004 through May 3, 2007

September 2004 private medical records show that the Veteran reported no nasal polyps, or past history of chronic sore throat.  The Veteran's nose, eyes, ears and throat were within normal limits.  

VA medical records show that the Veteran underwent an endoscopic debridement of the ethmoidal regions and the sphenoid sinuses in September 2004.  In January 2005, the Veteran still had mucous drainage.  He was told to use saline rinses and Beconase spray, and to follow up in three months, when he would have a computed tomography (CT) scan.  In April 2005, he had pink turbinates and nontender sinuses.  A May 2005 CT scan had revealed clear frontal and ethmoid sinuses.  Endoscopically there was some edematous mucosa in both ethmoid and maxillary sinuses. The plan was to wash his nose and sinuses, use a steroid spray, and to follow up in six months.  In June 2005, it was noted that the Veteran was doing well.  In November 2005, the Veteran's nares were patent pink and his sinuses were nontender.  December 2005 VA medical records show that the Veteran was seen for follow up and was doing well.  His sinuses appeared open and there was some drainage, but no polyps.  He was instructed to rinse with saline and return for follow up in six months.  In June 2006, the Veteran's CT scan revealed mostly clear sinuses.  Endoscopically there was some polypoid tissue.  He was instructed to rinse with saline and follow up as needed.

The Veteran was provided with a VA examination in August 2006.  He reported recurrent sinus pain including sinus headaches between his eyes and in the forehead region. He indicated that he had chronic postnasal drip, which caused a cough, and had intermittent pain and pressure between the eyes and in the forehead region, decreased sense of smell and taste.  He also reported that he was feeling must better after the surgery in 2004, and that much of his symptoms were relieved by rinsing with saline twice daily.  At the time of the examination, he used a nasal steroid spray, nasal saline rinse, and several different antihistamines.  Upon examination, his inferior turbinates revealed mild edema.  Surgical removal of the middle turbinates had been done, as well as large windows, into both maxillary sinuses and the ethmoid sinuses.  The examiner noted that no gross polyps or purulent discharge were observed, but the Veteran had sinus tenderness to palpation.

February 2007 VA medical records show that the Veteran had a past medical history significant for allergic rhinitis and severe asthma. He continued to have daily bouts of severe sinus congestion/pressure, runny nose, and asthma symptoms. He had been recently treated with a course of doxycycline for sinus infection.   The Veteran indicated that the antibiotic improvide his symptoms; however the symptoms recurred almost immediately upon cessation of the course of antibiotics.  He was given a two week prescription for an antibiotic.

The Board finds that, based on the evidence of record, sinusitis does not warrant a compensable disability rating for the time period from July 22, 2004 to May 3, 2007.  There is nothing  in the evidence during this period that the Veteran had any incapacitating episodes of sinusitis.  The Veteran has not described any periods of incapacitation as defined in the rating criteria during this time period.

The Board notes that the Veteran did have headaches and sinus pain; however, the regulation indicates that, in order to warrant a 10 percent rating, the evidence would need to show that the Veteran had sinusitis characterized by headaches, pain and purulent discharge.  This is a conjunctive set of criteria; all must be present to warrant compensation at the sole authorized level, 20 percent. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned].

The evidence does not reflect that the Veteran had purulent discharge or crusting during this time period.  In fact, the August 2006 examiner specifically noted that there was no purulent discharge on examination.

As such, a higher disability rating for sinusitis, for the period from July 22, 2004 through May 3, 2007 is not warranted.  As the preponderance of evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107.

May 4, 2007 through September 4, 2013

The Veteran was seen in May 2007 for an ear, nose, and throat consult.  The Veteran reported headaches on a daily basis.  There was no drainage and no problem breathing through the nose.  He washed his nose twice a day.  CT scan revealed some left sphenoid sinus opacification; however, all the other sinuses showed improvement.  Endoscopically the ethmoid sinuses were open and the frontal recess on the left side was widely opened.  The impression was sinusitis/headaches.  A medical record from later in May shows that the Veteran had headaches, nasal congestion, no itching, sneezing bouts, or rhinorrhea or clearish/yellow mucus.

The Veteran was provided with a VA examination in July 2007.  The examiner noted that the nasal septum was essentially midline. The inferior turbinates revealed mild edema and clear rhinitis.  Surgical removal of the middle turbinates had been done bilaterally.  No gross polyposis or purulence was noted. The paranasal sinuses were palpated without tenderness.  By reviewing medical records and interviewing the Veteran, the examiner found that it did not appear this Veteran has been on an extended course of antibiotics since the last examination in August 2006. He continued to have chronic frontal headaches presumably due to his chronic pansinusitis issues.  There were no findings of incapacitating episodes due to the sinusitis requiring antibiotic treatment lasting 4-6 weeks; however, the Veteran did complain of frontal headaches on a daily basis.

VA medical records show that, in August 2008, the Veteran reported postnasal drainage along with yellow mucus and headaches in the mornings.  He was given a prescription for antibiotics for two weeks.  A February 2012 sinus x-ray revealed sinusitis, presumably chronic. 

A February 2013 VA medical record shows that the Veteran felt well, and that his sinuses were okay.  He reported that he had not had headaches for a long time. The examiner noted that CT scan from December 2012 looked okay except for the left maxillary sinus, that endoscopically the sphenoid and ethmoid sinuses look fine, and that the maxillary sinus on the left side has some polypoid tissue, but it was wide open.  The impression was chronic sinusitis, and the plan was to utilize saline rinses.  The Veteran was discharged from clinic.

The Board finds that, based on the evidence of record, sinusitis does not warrant a compensable disability rating for the time period from May 4, 2007 through September 4, 2013.  There is nothing  in the evidence during this period that the Veteran had any incapacitating episodes of sinusitis.  The Veteran has not described any periods of incapacitation as defined in the rating criteria during this time period. The July 2007 VA examiner specifically noted that the Veteran did not have incapacitating episodes. 

The Board notes that the while the Veteran has credibly reported headaches and sinus pain, there is no evidence in the record that he had six or more episodes of sinusitis characterized by headaches, pain and purulent discharge during the time period from May 4, 2007 through September 4, 2013.  

As such, a higher disability rating for sinusitis, for the period from May 4, 2007 through September 4, 2013 is not warranted.  As the preponderance of evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107.

September 5, 2013 through the present

The Veteran was afforded a VA examination in September 2013.  The Veteran reported near constant sinusitis with constant bilateral frontal headache and consistent post nasal drip with copious mucous production, such that he has a chronic cough which has been refractory to treatment.  He rinses his paranasal sinuses three times daily with an irrigating device, and sprays his nose with Fluticasone QD.  He reported, headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.  The examiner found that the Veteran had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the prior 12 months.  The examiner found that the Veteran did not have incapacitating episodes.  The Veteran reported that he felt well and that his sinuses were okay.  He indicated that he had not had headaches for a long time. The impression was chronic sinusitis.  

Beginning September 5, 2013, the Veteran was assigned a disability rating of 50 percent for his service-connected sinusitis.  This is the maximum rating allowed under Diagnostic Code 6510 and the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.

The Veteran, through his representative, has argued that he is entitled to an extraschular rating for his sinusitis.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected sinusitis is manifested by near constant sinusitis with constant bilateral frontal headache and consistent post nasal drip with copious mucous production, tenderness of affected sinus, and purulent discharge or crusting.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The criteria for the Veteran's current 50 percent disability rating include near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The Board finds that this criteria adequately contemplates the Veteran's symptoms. 

The Board notes that the issue of entitlement to service connection for asthma, as secondary to sinusitis, is being remanded herein.

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture and, as such, there is nothing exceptional or unusual about the Veteran's sinusitis disability.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that the Veteran's service-connected sinusitis alone does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability due to the Veteran's service-connected sinusitis.  Accordingly, the question of entitlement to TDIU has not been raised.




ORDER

As new and material evidence has been received to reopen the claim of service connection for asthma, the appeal to this extent is allowed.

A compensable disability rating for post-operative residuals, purulent pansinusitis, chronic polypoid from July 22, 2004 through May 3, 2007 is denied.

A disability rating in excess of 10 percent for post-operative residuals, purulent pansinusitis, chronic polypoid from May 4, 2007 through September 4, 2007 is denied.

A disability rating in excess of 50 percent for post-operative residuals, purulent pansinusitis, chronic polypoid beginning September 5, 2007 is denied.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran was provided with a VA examination in August 2014, in order to determine whether his asthma was caused or aggravated by his service-connected sinusitis.  The examiner opined that sinusitis does not cause asthma.  With regard to aggravation, the examiner was asked if she could determine a baseline level of severity of asthma based upon medical evidence available prior to
aggravation or the earliest medical evidence following aggravation by his sinusitis.  Without explanation, the examiner used pulmonary progress notes dated in June 2014-only two months prior to the examination-as a baseline to determine whether the Veteran's asthma had worsened.  The Veteran's sinusitis is now service-connected with an effective date of July 22, 2004.  As such, the baseline of severity of the Veteran's asthma could be any time since that date.  Thus, the Board finds that an addendum opinion should be obtained to explain the choice of baseline, or to more appropriately establish another baseline to determine whether the Veteran's service-connected sinusitis has aggravated his asthma.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

With regard to the Veteran's claim for entitlement to service connection for a right ear disorder, in his Informal Hearing Presentation, the Veteran, through his representative, contended that his right ear disorder has been present since service. VA medical records currently reflect that the Veteran had a hearing deficit, and has been provided with hearing aids.  As such, the Veteran should be provided with a VA examination to determine whether he has a current right ear disorder, to include a hearing loss, that is due to service.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA medical records reflect that the Veteran underwent a hearing test in May 2007; however, the results of this test are not in the record of evidence.  On remand, the result of this test should be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the results of the VA May 2007 hearing test and associate them with the record.

2.  Request an addendum opinion from the VA examiner who provided with August 2014 examination, or another similarly qualified examiner, to provide an opinion as the etiology of the Veteran's asthma.

If further examination is necessary to provide the required opinion, such should be afforded to the Veteran.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's asthma had its onset in service,  or is otherwise the result of a disease or injury in service (the examiner should address the May 2004 and December 2007 opinions of record);

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current asthma has been caused (in whole or in part) by his service-connected sinusitis; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's current asthma has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected sinusitis.

If the Veteran's current asthma has been aggravated by his service-connected sinusitis (which has now been service-connected effective July 22, 2004), the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability, and providing and explanation/rationale for the baseline used.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for asthma in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any right ear disorder, to include hearing loss.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right ear disorder was caused by or is etiologically related to any incident of active duty, or, if the Veteran had a sensorineural hearing loss in the right ear that meets the criteria under VA regulations, if such hearing loss manifested within one year of discharge from service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a right ear disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
   
If the examiner rejects the Veteran's reports, the    examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


